DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-22, 25-28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 5-8 of prior U.S. Patent No. 10,893,906. This is a statutory double patenting rejection. The claims are mapped below:
Patent: 10,893,906
Application: 17121815
Claim 1. A laser system, comprising: a controller configured to direct a plurality of temporally spaced-apart electrical pulses to a device that optically pumps a lasing medium; and a lasing medium configured to output a quasi-continuous laser pulse in response to the optical pumping, the plurality of temporally spaced-apart electrical pulses including (a) a first electrical pulse configured to excite the lasing medium to an energy level below a lasing threshold of the lasing medium, wherein the first electric pulse is a single pre-pulse, and (b) multiple second electrical pulses following the first electrical pulse, wherein the quasi-continuous laser pulse is output in response to the multiple second electrical pulses.
(The single pre-pulse can be interpreted as “one electrical pulse configured to excite the lasing medium…” in the application).
Claim 21. A laser system, comprising: a controller configured to direct a plurality of temporally spaced-apart electrical pulses to a device that optically pumps a lasing medium; and a lasing medium configured to output a quasi-continuous laser pulse in response to the optical pumping, wherein the plurality of temporally spaced-apart electrical pulses include (a) one electrical pulse configured to excite the lasing medium to an energy level below a lasing threshold of the lasing medium, and (b) a plurality of electrical pulses following the one electrical pulse, and wherein the quasi-continuous laser pulse is output in response to the plurality of electrical pulses.

Claim 2. The system of claim 1, wherein the lasing medium includes one of Ho:YAG, Tm:YAG, Tm:Ho:YAG, Er:YAG, Er:YLF, Nd:YAG, Tm-fiber laser, and CTH:YAG.
Claim 22. The system of claim 21, wherein the lasing medium includes one of Ho:YAG, Tm:YAG, Tm:Ho:YAG, Er:YAG, Er:YLF, Nd:YAG, Tm-fiber laser, or CTH:YAG.
Claim 5: The system of claim 1, wherein a laser pulse duration of the quasi-continuous laser pulse is between 250 ps to 10 ms.
Claim 25. The system of claim 21, wherein a laser pulse duration of the quasi- continuous laser pulse is between 250 ps to 10 ms.

Claim 6. (Previously Presented) The system of claim 1, wherein a power of the quasi-continuous laser pulse is between 100 W to 1 KW, wherein at least one characteristic of the second electrical pulses is different from a same characteristic of the first electrical pulse, and wherein the second electrical pulses include a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz.
Claim 26. (New) The system of claim 21, wherein a power of the quasi-continuous laser pulse is between 100 W to 1 KW.
Claim 28. (New) The system of claim 21, wherein the quasi-continuous laser pulse incudes a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz.
7. (Original) The system of claim 1, wherein at least one of (i) duration, (ii) pulse-pulse spacing, and (iii) magnitude of a first set of pulses of the multiple second electric pulses is different from a second set of pulses of the multiple second electric pulses.
Claim 27. (New) The system of claim 21, wherein at least one of (i) duration, (ii) pulse-pulse spacing, or (iii) magnitude of a first set of pulses of the plurality of electric pulses is different from a second set of pulses of the plurality of electric pulses. 

8. (Previously Presented) The system of claim 1, wherein the quasi- continuous laser pulse incudes a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz.
28. (New) The system of claim 21, wherein the quasi-continuous laser pulse incudes a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz.


Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-28, 30-31, 33, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2058774 A) further in view of Dick (US 2014/0243805 A1), further in view of Lai (US 6792027 B2).
Regarding claim 21 and 30, Hughes discloses a laser system (eg. Col. 2, Ln. 37 – Col. 5, Ln. 35, Fig. 1-3), comprising: a controller configured to direct a plurality of temporally spaced-apart electrical pulses to a device that optically pumps a lasing medium (eg. Col. 3, Ln. 14- Col. 4, Ln. 7); and a lasing medium configured to output a quasi-continuous laser pulse in response to the optical pumping (eg. Col. 3, Ln. 65 – Col. 4, Ln. 5, the energy excites the medium to near self-oscillation threshold and then a second train of fast pulses above the self-oscillation threshold, which is equivalent to optical pumping and output of a quasi-continuous laser), wherein the plurality of temporally spaced-apart electrical pulses include (a) one electrical pulse configured to excite the lasing medium to an energy level below a lasing threshold of the lasing medium (eg. Col. 3, Ln. 65 – Col. 4, Ln. 5, exciting to just below self-oscillation threshold), and (b) an electrical pulse following the one electrical pulse, and wherein the quasi-continuous laser pulse is output in response to the plurality of electrical pulses (eg. Col. 2, Ln. 37 – Col. 5, Ln. 35, Fig. 1-3). Hughes does not teach the second electrical pulses are multiple.
Dick teaches a quasi-continuous laser (eg. Para. 22) with a switched pump source (eg. Abstract) and multiple laser pulses that follow as a result of a first pumped laser below threshold (eg. Para. 78-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hughes to have multiple pulses in the second resulting pulse to tailor the pulse delivery for a multitude of therapeutic applications (eg. Dick, Para. 20-21).
Lai teaches a laser with a lasing medium such as a Nd:YLF laser that uses a singular seed pulse to excite the lasing medium (eg. Col. 2, Ln. 14-37).
It would have been obvious to have combined the invention of Hughes with the single seed pulse as taught by Lai to improve efficiency and smaller energy use (eg. Col. 1, Ln. 35-45).
Regarding claim 22, the combined invention of Hughes, Dick, and Lai discloses lasing medium includes one of Ho:YAG, Tm:YAG, Tm:Ho:YAG, Er:YAG, Er:YLF, Nd:YAG, Tm-fiber laser, and CTH:YAG (eg. Lai, Col. 2, Ln. 14-37 NG:YLF and Dick, Para. 22).
Regarding claim 23, the combined invention of Hughes, Dick, and Lai discloses each electrical pulse of the plurality of electrical pulses has an electrical pulse duration between 10-1000 ps (eg. Dick Para. 50, 119, 122).
Regarding claim 24, the combined invention of Hughes, Dick, and Lai discloses a spacing between adjacent electrical pulses of the plurality of electrical pulses is between 10-300 ps (eg. Dick, Para. 119).
Regarding claim 25, the combined invention of Hughes, Dick, and Lai discloses a laser pulse duration of the quasi- continuous laser pulse is between 250 us to 10 ms (eg. Dick, Para. 50, 119, 122).
Regarding claim 27, 35, and 40, the combined invention of Hughes, Dick, and Lai discloses at least one of (i) duration, (ii) pulse-pulse spacing, or (iii) magnitude of a first set of pulses of the plurality of electric pulses is different from a second set of pulses of the plurality of electric pulses (Dick, Fig. 11, Para. 125).
Regarding claim 28 and 33, the combined invention of Hughes, Dick, and Lai discloses the quasi-continuous laser pulse incudes a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz (eg. Dick, Para. 64).
Regarding claim 31 and 37, the combined invention of Hughes, Dick, and Lai discloses each electrical pulse of the multiple electrical pulses has an electrical pulse duration between 10-1000 us, and a spacing between adjacent electrical pulses of the multiple electrical pulses is between 10-300 us (eg. Dick, Para. 50, 119, 122).
Regarding claim 36, the combined invention of Hughes, Dick, and Lai discloses a method of using a laser system (eg. Col. 2, Ln. 37 – Col. 5, Ln. 35, Fig. 1-3), comprising: a controller configured to direct a plurality of temporally spaced-apart electrical pulses to a device that optically pumps a lasing medium (eg. Col. 3, Ln. 14- Col. 4, Ln. 7); and a lasing medium configured to output a quasi-continuous laser pulse in response to the optical pumping (eg. Col. 3, Ln. 65 – Col. 4, Ln. 5, the energy excites the medium to near self-oscillation threshold and then a second train of fast pulses above the self-oscillation threshold, which is equivalent to optical pumping and output of a quasi-continuous laser), wherein the plurality of temporally spaced-apart electrical pulses include (a) one electrical pulse configured to excite the lasing medium to an energy level below a lasing threshold of the lasing medium (eg. Col. 3, Ln. 65 – Col. 4, Ln. 5, exciting to just below self-oscillation threshold), and (b) an electrical pulse following the one electrical pulse, and wherein the quasi-continuous laser pulse is output in response to the plurality of electrical pulses (eg. Col. 2, Ln. 37 – Col. 5, Ln. 35, Fig. 1-3, Dick, eg. Para. 22, quasicontinuous, Lai, single seed pulse Col. 2- Ln. 14-37), wherein the quasi-continuous laser pulse is one of (a) a single laser pulse having a continuous waveform (eg. Lai, Col. 2, Ln. 14-37), or (b) a plurality of temporally spaced apart laser pulses having a frequency greater than or equal to 1 kHz (eg. Dick, Para. 64).
Claims 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2058774 A) further in view of Dick (US 2014/0243805 A1), further in view of Lai (US 6792027 B2), further in view of Teichmann (US 2002/0049434 A1).
Regarding claim 26, the combined invention of Hughes, Dick, and Lai discloses the invention of claim 21, but does not disclose a power of the quasi-continuous laser pulse is between 100 W to 1 KW.
Teichmann teaches a similar laser unit that can be 100W and peak at about 10kW pulses (Para. 14, claims 14-15).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Hughes, Dick, and Lai with the power output as taught by Teichmann to erode and fragment of hard materials at minimum thermal effects (Teichmann, Para. 14).
Regarding claim 32 and 38, the combined invention of Hughes, Dick, Lai, and Teichmann discloses a laser pulse duration of the quasi-continuous laser pulse is between 250 us to 10 ms (eg. Dick, Para. 50, 19, 122), and a power of the quasi- continuous laser pulse is between 100 W to 1 KW (eg. Teichmann, Para. 14, Claim 14-15).

Claims 29, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2058774 A) further in view of Dick (US 2014/0243805 A1), further in view of Lai (US 6792027 B2), further in view of Rahum (US 2011/0134947 A1)
Regarding claim 29, the combined invention of Hughes, Dick, and Lai discloses the invention of claim 21, but does not disclose the one electrical pulse is configured to excite the lasing medium to an energy level above 80% of the lasing threshold and below the lasing threshold, and wherein the quasi-continuous laser pulse includes a single laser pulse having a continuous waveform.
Rahum teaches a control unit for generating a modulated electrical signal of a determined profile for managing both the emission from and the local heating of an active region in the form of a combination of regimes (eg. Para. 47-49) with a first regime having a signal below a lasing threshold (eg. Para. 47-49, 53-54, between 80% and lasing threshold).
It would have been obvious to have combined the invention of Hughes, Dick, and Lai with the lasing regimes as taught by Rahum to better maintain a desired output and reduce overheating profile of the active region, while maintaining the predetermined temperature range (eg. Rahum, Abstract).
Regarding claim 34 and 39, the combined the invention of Hughes, Dick, Lai, and Rahum discloses the lasing medium includes one of Ho:YAG, Tm:YAG, Tm:Ho:YAG, Er:YAG, Er:YLF, Nd:YAG, Tm-fiber laser, or CTH:YAG (eg Dick, Para. 22), and wherein the one electrical pulse is configured to excite the lasing medium to an energy level above 80% of the lasing threshold and below the lasing threshold (eg. Teichmann, Para. 47-49, 53-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792